
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as
of the 16th day of September, 2002 by and between Pacific Energy GP, Inc., a
Delaware corporation, having its principal executive offices in Long Beach,
California (the "Company") and Lynn T. Wood, residing in Denver, Colorado (the
"Executive").

        WHEREAS, the Executive has been employed by the Company to serve as its
Vice President, Secretary and General Counsel; and

        WHEREAS, the Company and the Executive mutually desire to formalize the
employment arrangement of the Executive and to agree upon the terms of the
Executive's employment by the Company and, in addition, to agree as to certain
benefits of said employment.

        NOW, THEREFORE, in consideration of the mutual promises and agreements
set forth below, the Company and the Executive hereby agree as follows:

        1.    TERM OF EMPLOYMENT: Subject to the terms of this Agreement, the
Company hereby employs the Executive, and the Executive hereby accepts such
continuing employment, for the period beginning on September 16, 2002 and ending
as provided herein in Paragraph 4 (the "Term"). The Executive and the Company
acknowledge that, except as may otherwise be provided under this Agreement, the
employment of the Executive by the Company is "at will", and the Executive's
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time. The consequences of termination of employment are as
set forth in this Agreement. Portions of this Agreement that by their terms
provide or imply that they survive the end of the Term shall survive the end of
the Term.

        2.    POSITION AND DUTIES:

        a.    Position: During the Term, the Executive shall serve as Vice
President, Secretary and General Counsel of the Company. The Executive shall
report directly to the President and CEO of the Company and shall have such
duties and responsibilities as are normally associated with the chief legal
officer of a company and as shall be assigned from time to time by the
President, including, without limitation, general oversight of the Company's
legal affairs, supervision of outside legal counsel, and providing the Company
and Pacific Energy Partners, L.P., a publicly traded limited partnership for
which the Company is the general partner (the "Partnership"), advice and counsel
on corporate policies, tariff and regulatory issues, and general legal, tax,
securities, insurance, audit and contract matters. The Executive will also
perform such other duties and responsibilities as may be assigned from time to
time, including, without limitation, acting as an officer of one or more
affiliates of the Company. The Executive shall perform his duties and
responsibilities at the Company's offices in Long Beach, California. For
purposes of this Agreement, the term "employment" shall include the Executive's
service to the Company in any capacity during the Term, provided the foregoing
shall not change the positions to be held by the Executive; and the term
"affiliate" of the Company means any company controlled by, controlling, or
under common control with the Company or the Partnership, whether through stock
or other ownership or otherwise, and without limiting the foregoing, it is
agreed that the Partnership and its subsidiaries are affiliates of the Company.

        b.    Commitment of the Executive: During the Term, the Executive shall
devote substantially his full business time, energy, and ability to the business
of the Company.

        c.    Other Positions and Services: The Executive may (i) serve on civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements, or teach at educational institutions (and retain any fees
therefrom), and (iii) manage personal investments; provided, however, that the
Executive may not engage in any of the activities described in this Paragraph 2
(c) to the extent such activities materially interfere with the performance of
the Executive's duties and responsibilities to the Company.

        d.    Investments: Without the prior express authorization of the Board,
the Executive shall not, directly or indirectly, during the Term (i) render
services of a business, professional, or commercial nature to any other person
or firm, whether for compensation or otherwise, or (ii) engage in any activity
competitive with the business of the Company or the business of any of its
subsidiaries, present or future, or, to his knowledge, of any other affiliate of
the Company, present or future, whether alone, as a partner, or as an officer,
director, employee, member or holder (directly or indirectly, such as by means
of a trust or option arrangement). The Executive may be an investor,
shareholder, joint venturer, or partner (hereinafter referred to as "Investor");
provided, however, that his status as an Investor shall not (i) pose a conflict
of interest, (ii) require the Executive's active involvement in the management
or operation of such Investment (recognizing that the Executive shall be
permitted to monitor and oversee the Investment), or (iii) materially interfere
with the performance of the Executive's duties and obligations hereunder. For
the purposes of clause (i) of the proviso to the preceding sentence, the
Executive shall not be deemed to be subject to a conflict of interest merely by
reason of the ownership of less than three percent (3%) of (i) the outstanding
stock of any entity whose stock is traded on an established stock exchange or on
the National Association of Securities Dealers Automated Quotation System or
(ii) the outstanding stock, partnership interests or other form of equity
interest of any venture fund, investment pool or similar investment vehicle that
shall solicit investments on a "blind pool" basis.

        e.    No Conflict: The Executive represents and warrants that, to the
best of his knowledge after the review of his personal files, he has the full
right and authority to enter into this Agreement and to render the services as
required under this Agreement, and that by signing this Agreement and rendering
such services he is not breaching any contract or legal obligation he owes to
any third party.

        3.    COMPENSATION AND BENEFITS: During the Term, while the Executive is
employed by the Company, the Company shall compensate the Executive for his
services as set forth in this Paragraph 3. The Executive recognizes that during
the Term, the Company reserves the right to change from time to time the terms
and benefits of any welfare or fringe benefit plan of the Company, including the
right to change any service provider, so long as such changes are also generally
applicable to all executives of the Company.

        a.    Salary: During the Term, the Company shall pay the Executive a
base salary at an annual rate of One Hundred and Seventy Thousand Dollars
($170,000). Such salary shall be earned and shall be payable in periodic
installments in accordance with the Company's payroll practices. Amounts payable
shall be reduced by standard withholding and other authorized deductions. The
Board will review the Executive's salary at least annually and may increase (but
not reduce) the Executive's annual base salary in its sole discretion. Once
increased such base salary shall not be reduced. His base salary as so increased
shall thereafter be treated as his base salary hereunder.

        b.    Annual Bonus: The Executive shall be eligible to receive an annual
bonus in accordance with the Company's annual incentive compensation program, as
it may be modified from time to time by the Board. The Executive will be
eligible to participate in the Company's annual incentive compensation program
with a target bonus opportunity of 25% of his annual base salary and a maximum
annual bonus opportunity of 50% of annual base salary. Any bonus awarded to the
Executive shall be paid in the same form and manner and at or around the same
time as such bonus payments are made to other senior executives of the Company.
Executive shall be entitled to a bonus on account of his services in 2002 as
though he were employed by the Company for all of 2002.

        c.    Long-Term Incentive Compensation Program: The Executive shall be
eligible to participate in the Company's long-term incentive compensation
program, and shall receive an initial award of 25,000 restricted units, subject
to such terms and conditions as may be imposed by the Company's board of
directors. If the Company establishes other incentive compensation programs, the
Executive shall be eligible to participate in the same manner as other senior
executives of the Company.

        d.    Savings and Investment Plans: The Executive shall be entitled to
participate in all savings and investment plans applicable generally to other
senior executives of the Company, in accordance with the terms of such plans, as
may be amended from time to time.

        e.    Welfare Benefit Plans: The Executive and/or his family, as the
case may be, shall be eligible to participate in and shall receive all benefits
under the Company's welfare benefit plans and programs applicable generally to
other senior executives of the Company (collectively, as amended from time to
time, the "Company Plans"), in accordance with the terms of the Company Plans.

        f.      Vacation: Beginning with the date of Executive's employment, the
Executive shall be entitled to paid vacation at a rate of twenty (20) days per
calendar year during the Term in accordance with the plans, policies, and
programs as in effect generally with respect to other senior executives of the
Company, including the limitations, if any, on the carry-over of accrued but
unused vacation time.

        g.    Expenses: The Company shall reimburse the Executive for reasonable
expenses for cellular telephone usage, entertainment, travel, meals, lodging,
and similar items incurred in the conduct of the Company business. Such expenses
shall be reimbursed in accordance with the Company's expense reimbursement
policies and guidelines.

        h.    Officers and Directors Liability Insurance; Indemnification: The
Company shall obtain and continue in full force and effect appropriate director
and officer liability insurance in such amounts and with such terms and
provisions as the Board shall determine in its sole discretion ("D&O
Insurance"). To the fullest extent permitted by the indemnification provisions
of the Company's governing instruments in effect as of the date of this
Agreement and the indemnification provisions of the governing laws of the
jurisdiction of the Company's formation in effect from time to time
(collectively, the "Indemnification Provisions"), and in each case subject to
the conditions thereof, the Company shall (i) indemnify the Executive, as a
director and officer of the Company or an affiliate of the Company or a trustee
or fiduciary of an employee benefit plan of the Company or an affiliate of the
Company, or, if the Executive shall be serving in such capacity at the Company's
written request, as a director or officer of any other corporation (other than
an affiliate of the Company) or as a trustee or fiduciary of an employee benefit
plan not sponsored by the Company or an affiliate of the Company, against all
liabilities and reasonable expenses that may be incurred by the Executive in any
threatened, pending, or completed action, suit or proceeding, whether civil,
criminal or administrative, or investigative and whether formal or informal,
because the Executive is or was a director or officer of the Company, a director
or officer of such other corporation or a trustee or fiduciary of such employee
benefit plan, and against which the Executive may be indemnified by the Company,
and (ii) pay for or reimburse the reasonable expenses incurred by the Executive
in the defense of any proceeding to which the Executive is a party because the
Executive is or was a director or officer of the Company, a director or officer
of such other corporation or a trustee or fiduciary of such employee benefit
plan. The rights of the Executive under the Indemnification Provisions shall
survive the termination of the employment of the Executive by the Company.

        i.      Automobile: The Executive shall be provided with a Company
provided vehicle for which the Company will pay all lease costs and all
operating expenses, including fuel and maintenance, but excluding the cost of
insurance. The automobile to be provided to Executive shall be mutually agreed
upon by the Company and the Executive.

        j.      Moving Expenses: The Company shall reimburse the Executive for
all reasonable expenses incurred by the Executive for (1) the Executive's
temporary housing and living expenses and weekly travel between Los Angeles,
California and Denver, Colorado, (2) for spousal and family travel to Los
Angeles for the purpose of securing a permanent residence in the Los Angeles
area, and (3) expenses incurred in connection with the sale of the Executive's
residence (including realtor fees) in Denver and the move of his household to
the Los Angeles area. A tax gross-up will be provided for any reimbursements
that are taxable to the Executive.

        4.    TERMINATION: The Executive's employment with the Company during
the Term may be terminated by the Company or the Executive only under the
circumstances described in this Paragraph 4, and subject to the provisions of
Paragraph 5:

        a.    Death or Disability: The Executive's employment hereunder shall
terminate automatically upon the Executive's death. If the Disability of the
Executive has occurred (pursuant to the definition of Disability set forth
below), the Company may give to the Executive written notice of its intention to
terminate the Executive's employment. In such event, the Executive's employment
with the Company shall terminate effective on the 10th day after receipt of such
notice by the Executive (the "Disability Effective Date"), provided that, within
the 10-day period after such receipt, the Executive shall not have returned to
full-time performance of the Executive's material duties. For purposes of this
Agreement, "Disability" shall mean any physical or mental condition which
prevents the Executive, for a period of 180 consecutive days, from performing
and carrying out his material duties and responsibilities with the Company.

        b.    Cause: The Company may immediately terminate this Agreement for
"Cause" by giving written notice to the Executive. Any one or more of the
following events shall constitute "Cause":

        (i)    any material breach of the representations of the Executive set
forth in Paragraph 2(e);

        (ii)  any willful misconduct with respect to the Company which is
materially detrimental to the Company and its subsidiaries in the aggregate,
including but not limited to theft or dishonesty (other than good faith expense
account disputes);

        (iii)  conviction of (or pleading nolo contendere to) a felony, other
than (A) a traffic violation that is in most jurisdictions not classified as a
felony and (B) a felony resulting from vicarious (rather than direct) liability
arising out of his position as an officer or director of the Company;

        (iv)  failure or refusal to attempt to follow the written directions of
the Board within a reasonable period after receiving written notice; or

        (v)  gross continuous nonfeasance with regard to the Executive's duties,
taken as a whole, which materially continue after a written notice thereof is
given to the Executive.

        c.    Other than Death or Disability or Cause: The Company may terminate
the Executive's employment upon written notice to the Executive at any time and
for any reason other than Death, Disability, or Cause, subject to the provisions
of Paragraph 5(c).

        d.    Termination by Executive: The Executive may terminate his
employment upon written notice to the Company at any time and for any reason.

        e.    Resignations: On and as of the date that the employment of the
Executive by the Company shall terminate for any reason, the Executive shall
resign from his position as a director, officer and employee of the Company and
from all other positions he holds as a director, officer or employee of any
subsidiary or affiliate of the Company.

        5.    OBLIGATIONS OF THE COMPANY AND THE EXECUTIVE UPON TERMINATION:

        a.    Death or Disability: If the Executive's employment is terminated
by reason of the Executive's death or Disability during the Term, the Term shall
terminate without further obligations to the Executive or his legal
representatives under this Agreement, other than for (A) payment of the sum of
(i) any base salary and bonus owed to the Executive through the date of
termination (provided that for this purpose the amount of such bonus shall be
calculated based on the number of days in the year through the date of
termination, as well as any earned bonus for any complete year that theretofore
had not been paid) and (ii) any other compensation earned through the date of
termination but not yet paid or delivered to the Executive ("Accrued
Obligations"), and (B) payment of any amounts due pursuant to the terms of any
applicable equity-based plan of the Company or any welfare or pension benefit
plan of the Company as of the date of termination or which by their specific
terms extend beyond such date of termination, and (C) payments due, if any, and
continuation of coverage (collectively, "Indemnification/Insurance Payments"),
pursuant to the Indemnification Provisions and D&O Insurance. All such payments
shall be paid to the Executive or his estate or beneficiary, as applicable.

        b.    Termination for Cause: If the Executive's employment is terminated
by the Company for Cause, the Term shall terminate without further obligations
to the Executive or his legal representatives under this Agreement on the date
of such termination and no further payments or benefits of any kind, including
salary, bonuses and any unpaid amount of the Equalization Payment, shall be
payable to the Executive, other than for (i) Accrued Obligations and (ii) the
payments and benefits provided in Paragraph 5(e).

        c.    Other than Death or Disability or Cause:

        (i)    In General: Except as provided in Paragraph 5(c)(ii) below, if
the Company terminates the Executive's employment during the Term for any reason
other than Death or Disability, or Cause, the Term shall terminate on the date
of such termination without further obligation to the Executive other than
(A) Accrued Obligations, (B) payment of any amounts due pursuant to the terms of
any applicable equity-based plan of the Company or any welfare or pension
benefit plan of the Company as of the date of termination or which by their
specific terms extend beyond such date of termination, (C) payment to the
Executive, within thirty (30) days of the date of termination, of a lump sum
equal to the sum of (1) six (6) months of the Executive's then current annual
base salary, and (2) an amount equal to 50% of the maximum bonus opportunity
under the Company's annual bonus incentive compensation plan for a period of
six months, and (D) payment of Indemnification/Insurance Payments. The Company
shall be obligated to make the foregoing payments and to provide the foregoing
benefits upon the Executive and the Company signing a mutual release of all
claims against the other in the form provided by the Company; such release shall
not affect the Executive's rights (x) under the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") and (y) any conversion rights under any
applicable life insurance policies. The Release to be provided by the Company
shall, if applicable, give the Executive appropriate notifications under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act.

        (ii)  Following a "change of control" or corporate downsizing: If the
Company terminates the Executive's employment during the Term following a
"Change of Control" of the Company, as defined herein, or because of the
elimination of the Executive's position or reassignment of the Executive to
another position because of a decision to reduce the Company's operations and
the number of employees, the Term shall terminate on the date of such
termination without further obligation to the Executive other than (A) Accrued
Obligations, (B) payment of any amounts due pursuant to the terms of any
applicable equity-based plan of the Company or any welfare or pension benefit
plan of the Company as of the date of termination or which by their specific
terms extend beyond such date of termination, (C) payment to the Executive,
within thirty (30) days of the date of termination, of a lump sum equal to the
sum of (1) one times the Executive's then current annual base salary and (2) one
times the Executive's target bonus (50% of maximum bonus opportunity) for the
year of termination under the Company's annual bonus incentive compensation
plan, (D) subject to the terms of the applicable plans (or equivalent
substitute(s) if the plan(s) prohibit participation by ex-employees),
continuation of the benefits provided by Paragraph 3(e) of this Agreement for
one year following the date of termination (or such short period as shall
terminate on the date that the Executive shall commence his next employment),
(E) three months of executive outplacement services to be provided at the cost
of the Company, and (F) payment of Indemnification/Insurance Payments. The
Company shall be obligated to make the foregoing payments and to provide the
foregoing benefits upon the Executive and the Company signing a mutual release
of all claims against the other in a form to be provided by the Company; such
release shall not effect the Executive's rights (x) under COBRA and (y) any
conversion rights under any applicable life insurance policies. For purposes of
this Agreement, a "Change of Control" of the Company shall be deemed to have
occurred if either (a) any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the "1934
Act"), other than Anschutz Company, The Anschutz Corporation, or any entity or
organization controlled by Philip F. Anschutz (collectively, the "Anschutz
Entities"), acquires beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of twenty percent (20%) or more of either
(1) the then-outstanding equity securities of the Company ("Outstanding
Securities") or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors or their equivalent ("Voting Power") and such beneficial ownership (as
so defined) by such individual, entity or group of twenty percent (20%) or more
of the Outstanding Securities or the Voting Power, as the case may be, shall
then exceed the beneficial ownership (as so defined) by the Anschutz Entities of
the Outstanding Securities or the Voting Power, respectively, or (b) the
Anschutz Entities no longer have beneficial ownership (as so defined) of twenty
percent (20%) or more of either the Outstanding Securities or the Voting Power.

        d.    Termination by Executive:

        (i)    In General: Except as provided below in Paragraph 5(d)(ii) if the
Executive terminates his employment for any reason, the Term shall terminate
without further obligation to the Executive on the date of such termination and
no further payments or benefits of any kind, including salary or bonuses shall
be payable to the Executive, other than for (A) Accrued Obligations and (B) the
payments and benefits provided in Paragraph 5(e).

        (ii)  Following a Change of Control: If the Executive terminates his
employment, following a change of control (as defined in
Paragraph 5(c)(ii) above) for "Good Reason", the Executive shall be entitled to
the payments, benefits and other compensation provided above in
Paragraph 5(c)(ii) in the case of termination by the Company following a change
of control. For purposes of this Agreement, the Executive's termination of
employment with the Company shall be on account of "Good Reason" if it occurs
for any of the following reasons: (A) a demotion in rank, title, responsibility
or authority; (B) the assignment to the Executive, following a change of
control, of any duties inconsistent in any respect with the Executive's position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Paragraph 2 of this Agreement, or
any other action by the Company which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of such notice thereof given by
the Executive; (C) any failure by the Company to comply with any of the
provisions of Paragraph 3 of this Agreement, including but not limited to the
failure by the Company to pay the Executive any portion of his compensation or
to provide an annual bonus under terms (including but not limited to measures,
targets and payout potential) at least as favorable as the terms for such bonus
as in effect during the Company's fiscal year immediately prior to the date of
the Change of Control, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive; (D) the Company's
requiring the Executive to be based at any office or location other than as
provided in Paragraph 2(a) hereof for more than 60 days; or (E) any failure by
the Company to comply with and satisfy Paragraph 8 of this Agreement.

        Provided, however, that Executive may not terminate his employment for
"Good Reason" as defined herein, unless and until he has given the Company
written notice of the reason or reasons why he believes there is "Good Reason"
to terminate his employment, and thereafter gives the Company a minimum of
forty-five (45) days to cure the alleged act or failure which the Executive
believes constitutes "Good Reason" for termination. In the absence of such
written notice and opportunity by the Company to cure, there can be no
termination by Executive for "Good Reason" as defined herein.

        If an event constituting Good Reason occurs prior to a Change of Control
but after there is knowledge of a potential Change of Control, it shall be
deemed to constitute Good Reason for purposes of this Agreement, provided notice
is given and the Company is given an opportunity to cure.

        e.    Exclusive Remedy: Except for the payments and benefits provided in
this Paragraph 5, the Executive acknowledges and agrees that upon termination of
the Term, he shall have no other claims against, and be entitled to no other
payments or benefits from, the Company under this Agreement or pursuant to the
Company's policies and plans, other than (A) the Executive's rights under COBRA,
(B) any conversion rights under any applicable life insurance policies,
(C) payment of any amounts due pursuant to the terms of any equity-based plan of
the Company or any welfare or pension benefit plan of the Company as of the date
of termination or which by their specific terms extend such date of termination
and (D) rights with respect to Indemnification/Insurance Payments. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts shall not be reduced whether
or not the Executive obtains other employment.

        6.    CONFIDENTIAL INFORMATION: During and after the Term, the Executive
shall not use or disclose any secret, confidential, and/or proprietary
information, knowledge, or data relating to the Company, any of its subsidiaries
or any of the other affiliates of the Company, present and future, and their
respective businesses, which shall have been obtained by the Executive during
his employment by the Company, any of its subsidiaries or any of the other
affiliates of the Company and which shall not be or become public knowledge
(other than by acts by the Executive or his representatives in violation of this
Agreement) provided that the Executive may, (a) while employed by the Company,
disclose such information, knowledge, or data as he in good faith deems
appropriate and (b) otherwise comply with legal process, so long as Executive
gives prompt notice to the Company of any required disclosure and reasonably
cooperates (without being required to incur any expense or subject himself to
sanction or penalty) with the Company if the Company determines to oppose,
challenge, or quash the legal process.

        7.    NONSOLICITATION: The Executive agrees that during the Term of this
Agreement and for a period of one (1) year following the termination of the
Term, he will not, directly or indirectly, knowingly solicit on behalf of any
such entity any employee of the Company, any of its subsidiaries or any of its
other affiliates, present or future (while an affiliate), who is being
compensated at a rate of Fifty Thousand Dollars ($50,000.00) or more per year as
an employee of the Company, any of its subsidiaries, or any of its other
affiliates, present or future, to work for any individual or firm then in
competition with the business of the Company, any of its subsidiaries or any
other affiliate of the Company, present or future. The Executive may give
references with respect to such employees.

        8.    SUCCESSORSHIP: This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and permitted assigns and any such
successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, "successor"
and "assignee" shall be limited to any person, firm, corporation, or other
business entity which at any time, whether by purchase, merger, or otherwise,
directly or indirectly acquires the stock of the Company or to which the Company
assigns this Agreement by operation of law or otherwise in connection with any
sale of all or substantially all of the assets of the Company, provided that any
successor or permitted assignee promptly assumes in a writing delivered to the
Executive this Agreement and, in no event, shall any such succession or
assignment release the Company from its obligations thereunder. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" shall mean the Company as herein before defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

        9.    ARBITRATION: Any and all controversies, claims, or disputes
arising out of or in any way relating to this Agreement or the termination
thereof shall be resolved by final and binding arbitration in Los Angeles,
California before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the "AAA"). The
arbitration shall be commenced by filing a demand for arbitration with the AAA
within eighteen (18) months after the occurrence of the facts giving rise to any
such controversy, claim, or dispute. The arbitrator shall decide all issues
relating to arbitrability. The costs of such arbitration, including the
arbitrator's fees, shall be paid by the Company, except for a filing fee to be
paid by Executive not to exceed $150.00. Each party to the arbitration shall be
responsible for the payment of its own attorneys' fees, provided that, if the
Executive prevails as to any matter in any such arbitration, the Company shall
pay the reasonable attorneys' fees incurred by the Executive in connection with
those matters on which he prevails, in an amount to be determined by the
arbitrator.

        10.  GOVERNING LAW: The provisions of this Agreement shall be construed
in accordance with, and governed by, the laws of the State of Colorado without
regard to principles of conflict of laws.

        11.  SAVINGS CLAUSE: If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

        12.  WAIVER OF BREACH: No waiver of any breach of any term or provision
of this Agreement shall be construed to be, nor shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

        13.  MODIFICATION: No provision of this Agreement may be amended,
modified, or waived except by written agreement signed by the parties hereto.

        14.  ASSIGNMENT OF AGREEMENT: The Executive acknowledges that his
services are unique and personal. Accordingly, the Executive may not assign his
rights or delegate his duties or obligations under this Agreement to any person
or entity; provided, however, that payments may be made to the Executive's
estate or beneficiaries as expressly set forth herein.

        15.  ENTIRE AGREEMENT: This Agreement is an integrated document and
constitutes and contains the complete understanding and agreement of the parties
with respect to the subject matter addressed herein, and supersedes and replaces
all prior negotiations and agreements, whether written or oral, concerning the
subject matter hereof, including, without limitation, that certain Memorandum
Governing Employment of Lynn T. Wood, dated September 5, 2002.

        16.  CONSTRUCTION: Each party has cooperated in the drafting and
preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter. The captions of this Agreement are not part of the
provisions and shall have no force or effect.

        17.  NOTICES: Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or at such other addresses as shall be specified by the parties by
like notice). Such notices, demands, claims, and other communications shall be
deemed given:

        a.    in the case of delivery by overnight service with guaranteed next
day delivery, such next day or the day designated for delivery;

        b.    in the case of certified or registered United States mail,
five days after deposit in the United States mail; or

        c.    in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone, or otherwise;
and

        d.    in the case of personal delivery, when received.

        Communications that are to be delivered by the United States mail or by
overnight service are to be delivered to the addresses set forth below:

        (i)    To the Company:

Pacific Energy GP, Inc.
Attn: Irvin Toole, Jr.
5900 Cherry Avenue
Long Beach, CA 90805

        (ii)  To the Executive:

Lynn T. Wood
717 Vine Street
Denver, CO 80206

Each party, by written notice furnished to the other party, may modify the
acceptable delivery address, except that notice of change of address shall be
effective only upon receipt. In the event that the Company is aware that the
Executive is not at the location when notice is being given, notice shall be
deemed given when received by the Executive, whether at the aforementioned
location or at another location.

        18.  TAX WITHHOLDING: The Company may withhold from any amounts payable
under this Agreement such federal, state, or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

        19.  REPRESENTATION: The Executive represents that he is knowledgeable
and sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement and that he understands its terms.
The Executive acknowledges that, prior to assenting to the terms of this
Agreement, he has been given a reasonable time to review it, to consult with
counsel of his choice, and to negotiate at arm's-length with the Company as to
its contents. The Executive and the Company agree that the language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and that they have entered into this Agreement freely and voluntarily and
without pressure or coercion from anyone.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



        IN WITNESS WHEREOF, the Company and the Executive, intending to be
legally bound, have executed this Agreement as of the day and year first above
written.


 
 
PACIFIC ENERGY GP, INC.
 
 
By:
 
/s/  IRVIN TOOLE, JR.      

--------------------------------------------------------------------------------

Name: Irvin Toole, Jr.
Title: President and Chief Executive Officer
 
 
EXECUTIVE
 
 
By:
 
/s/  LYNN T. WOOD      

--------------------------------------------------------------------------------

Lynn T. Wood





QuickLinks


Exhibit 10.14

